Barrows, J.
The jury were explicitly instructed that the minor was not bound by his contract, and was entitled to recover the value of his services, deducting what he had received from the defendant; and ‘ that if the colt was harnessed with the consent of the defendant, the plaintiff would not be liable to have the damage deducted from his wages; but if plaintiff harnessed the colt contrary to the defendant’s orders, the jury might deduct the amount of the injury so done from the value of his services to the defendant.’
The phraseology of this last instruction was faulty; but we do not perceive that the plaintiff could have been wronged thereby. It was what his services were reasonably worth under all the circumstances of the case that he was entitled to recover. If by his negligence or disobedience of orders he broke his employer’s tools or damaged his property, his services were manifestly worth just so much less. The proper instruction would have been that the jury might consider such circumstances in estimating the value of his services.
Practically, however, the effect of the instruction given was precisely the same. The plaintiff was not injured by the failure of the presiding judge to use language that was technically correct.

Exceptions overruled.

Appleton, C. J.; Cutting, Walton, Danforth, and Tapley, JJ., concurred.